Citation Nr: 0839896	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.  

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection for 
PTSD, rated as 10 percent disabling from September 2003, and 
for bilateral hearing loss rated as zero percent 
(noncompensable) disabling from September 2003.  The March 
2004 rating decision denied service connection for 
hypertension.  

The veteran presented testimony at a personal hearing in 
August 2008 before the undersigned.  

The issues of entitlement to service connection for 
hypertension and entitlement to an increased initial rating 
for PTSD are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDING OF FACT

At a Board hearing in August 2008, prior to a promulgation of 
a decision in the appeal, the veteran withdrew his appeal on 
the issue of entitlement to an initial compensable rating for 
bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issue of entitlement to an initial compensable 
rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for withdrawal of a 
substantive appeal by the veteran on the issue of entitlement 
to an initial compensable disability rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At an August 2008 hearing before the undersigned, the veteran 
withdrew his appeal as to the issue of entitlement to an 
initial compensable rating for bilateral hearing loss.  There 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss, and it is hereby dismissed.


ORDER

The appeal on the issue of entitlement to an initial 
compensable disability rating for service-connected bilateral 
hearing loss is dismissed.


REMAND

Further development is needed prior to appellate review on 
the issues of service connection for hypertension and for an 
initial rating in excess of 30 percent for PTSD.  

The veteran, in his substantive appeal received in April 
2005, indicated that hypertension should be service connected 
as secondary to his service-connected PTSD.  A private 
physician wrote in May 2005 that the veteran had been 
diagnosed with hypertension which had been fluctuant, but 
since 1999 his blood pressure had been consistently up and 
had to be treated with medication.  The private physician 
stated that the rise in the veteran's blood pressure was 
temporally related to his diagnosis of PTSD, which may have 
significantly contributed to his blood pressure problem.  The 
veteran testified in August 2008 that his blood pressure 
medication had been changed again recently.  

The regulations provide that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  Also, 
secondary service connection is permitted based on 
aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310 (2008).

The veteran was afforded a VA hypertension examination in 
November 2006 and a medical opinion was provided regarding 
whether the veteran's hypertension was caused by his service-
connected PTSD.  Although the RO also had requested an 
opinion as to whether it is as least as likely as not that 
increased manifestations of hypertension are proximately due 
to service-connected PTSD, the opinion did not address 
whether the nonservice-connected hypertension was aggravated 
by the service-connected PTSD.  Thus, an additional medical 
opinion is necessary prior to adjudication.  Allen v. Brown, 
7 Vet. App. 439 (1995). 

At the August 2008 Board hearing, the veteran testified that 
his PTSD had worsened over the past year or two.  He 
testified as to the changes some of his symptoms had on his 
daily activities.  He further testified that his medications 
had been increased and his panic attacks had increased.  As 
the veteran has expressed that his PTSD disability is worse 
since the last VA examination in April 2007, the Board finds 
that another examination should be afforded the veteran.  
38 C.F.R. § 3.159 (c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA hypertension 
examination.  The claims folder should 
be reviewed and the report should 
indicate that review.  The examiner 
should provide the following opinions:

(a)  Is it at least as likely as not 
(50 percent or greater probability) 
that diagnosed hypertension is 
related to service, an incident in 
service, or is due to or the result 
of the veteran's service-connected 
PTSD?

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that diagnosed hypertension has been 
aggravated (permanently increased in 
severity beyond the natural 
progression of the disease) by the 
veteran's service-connected PTSD?

2.  Obtain and associate with the 
claims file records of treatment for 
PTSD from the VA Clinic in Richmond, 
Indiana, dated from June 2008 to the 
present. 

3.  After obtaining the VA treatment 
records, schedule the veteran for a 
psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The claims file must be made 
reviewed by the examiner and the review 
should be noted in the examination 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of the service-connected PTSD.  The 
examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score related 
to the veteran's PTSD symptomatology.

4.  Then, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


